IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45315

STATE OF IDAHO,                                 )
                                                )   Filed: August 13, 2018
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
DEREK JON SANDERS,                              )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Judgment of conviction and concurrent, unified sentences of five years, with a
       minimum period of confinement of three years, for criminal possession of a
       financial transaction card and twelve years, with a minimum period of
       confinement of four years, for grand theft, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Derek Jon Sanders was found guilty of criminal possession of a financial transaction
card, Idaho Code § 18-3125; grand theft, I.C. § 18-2403(1), 18-2407(1); and with being a
persistent violator, I.C. 19-2514. The district court imposed concurrent, unified sentences of five
years, with a minimum period of confinement of three years, for criminal possession of a
financial transaction card and twelve years, with a minimum period of confinement of four years,
for grand theft. Sanders appeals, contending that his sentences are excessive.


                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Sanders’s judgment of conviction and sentences are affirmed.




                                                   2